DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 2, 3, 4, 5-9, 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8- 9, 11, 10, 12-16, and 18-20, respectively, of copending Application No. 16/744554. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the claims are organized differently, the limitations are the same. 
Claims 13 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 9-13 respectively, of copending Application No. 16/744554 in view of Takeuchi (US 2016/0315430). Takeuchi discloses a pair of rows of conductive terminals, the housing adapted to receive a mating connector, a first end of each conductive terminals is in electrical contact with the mating connector inserted into the connector housing and a second end of each conductive terminal is electrically connected to a circuit board. These limitations 
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/744554, also in view of Takeuchi (US 2016/0315430). Takeuchi discloses a pair of rows of conductive terminals, the housing adapted to receive a mating connector, a first end of each conductive terminals is in electrical contact with the mating connector inserted into the connector housing and a second end of each conductive terminal is electrically connected to a circuit board.  These limitations would have been an obvious addition to claim 13 because an electrical connector is known to connect to a mating connector and the limitations are features necessary for an electrical connection. Moreover, connections to circuit boards are well known in the art. 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/744554, also in view of Pickel (US 10050386). Pickel et al. disclose a lossy material (168, Fig 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the terminals, in order to dampen or dissipate electrical energy (abstract) thereby reducing resonance and allowing for better signal transmission performance.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
16743615
16744554
Claim 1
Claims 1, 7- 8
Claim 2
Claims 1, 7- 9
Claim 3
Claims 1, 7- 9, 11
Claim 4
Claims 1, 7- 10
Claim 5
Claims 1, 7- 9, 12
Claim 6
Claims 1, 7- 9, 13
Claim 7 
Claims 1, 7- 8, 14
Claim 8
Claims 1, 7- 8, 15
Claim 9
Claims 1, 7- 8, 15-16
Claim 10
Claims 1, 7- 8, 17-18
Claim 11
Claims 1, 7- 8, 19
Claim 12
Claims 1, 7- 8, 20
Claim 13
Claims 1, 7- 8, with Takeuchi
Claim 14
Claims 1, 7- 9, with Takeuchi
Claim 15
Claims 1, 7- 10, with Takeuchi
Claim 16
Claims 1, 7- 9, 11, with Takeuchi
Claim17
Claims 1, 7- 9, 12, with Takeuchi
Claim18
Claims 1, 7- 9, 13, with Takeuchi
Claim 19
Claims 1, 7- 9, with Takeuchi
Claim 20
Claims 1, 7- 9, with Pickel


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al., hereinafter Takeuchi (US 2016/0315430).
Claim 1: Takeuchi discloses a connector housing (11), comprising: a receiving chamber (12) having a pair of opposite side walls (14), the receiving chamber extending in a longitudinal direction and a height direction and adapted to receive a mating connector (101, Fig 6A); a support rib (13) disposed in a lower portion of the receiving chamber and extending in the longitudinal direction; a row of first receiving compartments (15, Fig 3) disposed in each of the pair of opposite side walls of the receiving chamber, the row of first receiving compartments facing the support rib and positioning a plurality of conductive terminals (61, Fig 2); and a partition wall (near 15b, Fig 2) disposed between each pair of adjacent first receiving compartments, each partition wall extends from an outer side of the first receiving compartments in a lateral direction and is connected to the support rib, at least one of the partition walls is at least partially cut away (as shown in Fig 3 below).  
Claim 7: Takeuchi discloses wherein an insulated wall is disposed between a pair of adjacent first receiving compartments (as shown below).  
Claim 8: Takeuchi discloses wherein a slot (where flat part of 63, Fig 2 is fit) is formed in a side wall of each first receiving compartment facing the support rib, the slot runs through the side wall of the first receiving compartment and extends in the height direction.  
Claim 9: Takeuchi discloses wherein an inner surface of the side wall of the first receiving compartment has a positioning recess (where protrusions at 63, Fig 2 is fit, Fig 2).  
Claim 10: Takeuchi discloses wherein an upper portion (Fig 1A) of each of the opposite side walls of the receiving chamber has a row of second receiving compartments (also 15), a plurality of upper ends (65, 67 Fig 2) of the conductive terminals slidably enter the second receiving compartments by extending through a plurality of through-holes formed in the side wall of the receiving chamber.  
Claim 12: Takeuchi discloses wherein a pair of mounting members (56b, Fig 1B) are disposed at a pair of bottom ends of the connector housing, the mounting members mounting the connector housing onto a circuit board.  
Claim 13: Takeuchi discloses an electrical connector (Fig 1B), comprising: a pair of rows of conductive terminals (61, Fig 2); and a connector housing (11) including a receiving chamber (12) having a pair of opposite side walls (14), the receiving chamber extending in a longitudinal direction and a height direction (Fig 2) and adapted to receive a mating connector (101, Fig 6A), a support rib (13) disposed in a lower portion of the receiving chamber and extending in the longitudinal direction (as shown in Fig 3), a row of first receiving compartments (15, Fig 3) disposed in each of the pair of opposite side walls of the receiving chamber, the row of first receiving compartments facing the support rib and positioning the conductive terminals (61), and a partition wall (near 15b, Fig 2) disposed between each pair of adjacent first receiving compartments, each partition wall extends from an outer side of the first receiving compartments in a lateral direction and is connected to the support rib (as shown in Fig 3), at least one of the partition walls is at least partially cut away (as shown in Fig 3 below), a first end (65) of each conductive terminal is in electrical contact with the mating connector (101, Fig 6A) inserted into the connector housing and a second end (62) of each conductive terminal is electrically connected to a circuit board (paragraph 0040).  

 
    PNG
    media_image1.png
    585
    696
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Huang et al, hereinafter Huang (US 10404014).
Claim 2: Takeuchi discloses the connector housing of claim 1. Takeuchi does not disclose wherein the first receiving compartments have a plurality of pairs of signal receiving compartments and a plurality of pairs of ground receiving compartments, a pair of signal receiving compartments and a pair of ground receiving compartments are alternately arranged, each pair of signal receiving compartments is adapted to position a pair of signal terminals of the conductive terminals and each pair of ground receiving compartments is adapted to position a pair of ground terminals of the conductive terminals.  Huang discloses signal and ground receiving compartments, alternately arranged, and adapted to position signal and ground terminals (Fig 2C). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange Takeuchi’s terminals to be positioned as alternating pairs of signal and ground terminals in order to support differential signals and reduce crosstalk as taught by Huang (para 18).
Claims 3-6: Takeuchi further discloses wherein the partition wall between each pair of ground receiving compartments is at least partially cut away; the partition wall between each pair of signal receiving compartments is at least partially cut away; wherein the partition wall between one signal receiving compartment and one ground receiving compartment adjacent to each other is at least partially cut away; wherein each partition wall is at least partially cut away (Fig 2(a), shown above).
Claim 14: Takeuchi discloses wherein the first receiving compartments (15, Fig 3) include a plurality of pairs of receiving compartments. Takeuchi does not disclose signal and ground receiving compartments, a pair of signal receiving compartments and a pair of ground receiving compartments are alternately arranged, each pair of signal receiving compartments is adapted to position a pair of signal terminals of the conductive terminals and each pair of ground receiving compartments is adapted to position a pair of ground terminals of the conductive terminals.  Huang discloses signal and ground receiving compartments, alternately arranged, and adapted to position signal and ground terminals (Fig 2C). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takeuchi’s compartments and terminals to be positioned as alternating pairs of signal and ground terminals in order to support differential signals.
Claims 15-18: Takeuchi further discloses wherein the partition wall between each pair of signal receiving compartments is at least partially cut away, wherein the partition wall between each pair of ground receiving compartments is at least partially cut away, wherein the partition wall between one signal receiving compartment and one ground receiving compartment adjacent to each other is at least partially cut away, wherein each partition wall is at least partially cut away (shown in Fig above).  

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Huang and Pickel et al. (US 10050386).
Claims 19 and 20: Takeuchi and Huang disclose the electrical connector of claim 14. Takeuchi and Huang do not disclose wherein the ground terminals and the signal terminals are both made of a lossy metal, and a surface of the signal terminals is coated with a low lossy metal; wherein a region of a surface of the ground terminals except for a portion adjacent to the second end is coated with the low lossy metal. Pickel et al. disclose a lossy material (168, Fig 4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material of the terminals, in order to dampen or dissipate electrical energy (abstract) thereby reducing resonance and allowing for better signal transmission performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trout, Ward, and Huang ‘507 disclose a support rib in a connector housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833